CAUSE NO. 2012-33464                                FILED IN
                                                                                       st
                                                                                      1 COURT OF APPEALS
                                                                                          HOUSTON, TX
LETICIA B. LOYA                                    §                IN THE DISTRICT COURT
                                                                                  January     OF
                                                                                          8, 2015
                                                   §                                  CHRISTOPHER A. PRINE,
        Plaintiff,                                 §                                         CLERK
                                                   §
VS.                                                §                HARRIS COUNTY, TEXAS
                                                   §
HARRY L. TINDALL,                                  §
INDIVIDUALLY,                                      §
AND TINDALL & ENGLAND                              §
                                                   §
        Defendants.                                §               190th JUDICIAL DISTRICT

                              NOTICE OF ACCELERATED APPEAL

        NOTICE IS HEREBY GIVEN that Leticia B. Loya, Plaintiff in the above-named case,

hereby appeals to the First or the Fourteenth Houston Court of Appeals from the district court’s

order granting the special appearances of Defendants Ian Taylor, Jacobus Sterken, Stichting

Tinsel Group, Vitol Holding II S.A., and Tinsel Group, S.A. on December 2, 2014.1

        IT IS SO ORDERED.

                                                   Respectfully submitted,

                                                   PROVOST ✯ UMPHREY LAW FIRM, L.L.P.
                                                   490 Park Street
                                                   P.O. Box 4905
                                                   Beaumont, Texas 77704
                                                   (409) 835-6000
                                                   (409) 813-8605 (FAX)


                                                   By:     /s/ James E. Payne
                                                           James E. Payne
                                                           State Bar No. 00788171
                                                           Mark C. Sparks
                                                           State Bar No. 24000273
                                                           Jennifer Job
                                                           State Bar No. 24050682


1
 The District Court’s decision to grant a special appearance is immediately appealable in an accelerated appeal
under section 51.014(a)(7) of the Texas Civil Practice and Remedies Code.

                                                       1
                                         ATTORNEYS FOR PLAINTIFF



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been
furnished to all known counsel of record via EFILE and/or certified mail, return receipt
requested on this 18TH day of December, 2014.


                                               /s/ James E. Payne
                                         James E. Payne




                                           2